Citation Nr: 0410830	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  91-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fracture of the left femur, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for bilateral peripheral 
neuropathy secondary to the service connected left femur 
disability.

3.  Entitlement to service connection for left foot arthritis.

4.  Entitlement to service connection for an inguinal hernia 
secondary to the service connected left femur disability.

5.  Entitlement to service connection for respiratory problems.

6.  Entitlement to service connection for the residuals of nose 
surgery.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for a back condition 
diagnosed as lumbosacral scoliosis secondary to the service 
connected left femur disability.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for right knee arthritis 
secondary to the service connected left femur disability.

12.  Entitlement to service connection for a left hip disorder.

13.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

14.  Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to March 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Commonwealth of Puerto 
Rico.  In April 1998, the Board remanded the issue of an increased 
rating for the residuals of a fracture of the left femur to the RO 
for additional action.  The case is again before the Board for 
further consideration.

An issue originally developed for appellate review was whether new 
and material evidence had been received to reopen a claim for 
service connection for a back disorder.  Following a September 
2002 hearing before a hearing officer at the RO, the issue was 
recharacterized as service connection for a back condition 
diagnosed as lumbosacral scoliosis secondary to the service 
connected left femur disability.  Accordingly, this is the issue 
now listed above.


REMAND

Upon review of this case, the Board raised the jurisdictional 
question of whether the veteran had submitted a timely notice of 
disagreement to a March 1999 rating decision on the issue of 
whether new and material evidence had not been received to reopen 
the claim for service connection for a nervous condition, and so 
notified him by a letter dated February 9, 2004.  This letter also 
advised the veteran that he could request a hearing before the 
Board and that he had 60 days in which to respond.  In a response 
received at the Board on March 12, 2004, the veteran indicated he 
wanted a hearing before a member of the Board at the RO.  This 
case must therefore be returned to the RO to schedule a hearing 
before a member of the Board.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a hearing before a member 
of the Board.

The Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The purposes 
of this remand are to ensure compliance with due process 
considerations and to schedule a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




